Citation Nr: 0917250	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound of the left anterior chest.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from March 1943 to December 
1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In September 2008, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  


FINDINGS OF FACT

 1.  Residuals of a shell fragment wound to the left anterior 
chest are manifested by the retention of a small metallic 
foreign body with occasional chest pains and sensation of 
shortness of breath not associated with coronary or 
respiratory disease.  The muscle wound was deep with loss of 
muscle substance but without prolonged infection.  There is 
no loss of range of motion, power, or lowered threshold of 
fatigue of the left shoulder.  There is no nerve, vascular, 
bone, or tendon damage.  

2.  The wound scar is deep, less than 39 square inches, with 
no adherence, tenderness, or limitation of function.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound of the left anterior 
chest have not been met.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.73, Diagnostic Code 5302, § 4.118, Diagnostic Codes 
7801-7805 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For increased-compensation claims, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

In correspondence in June 2006, the RO provided a notice that 
did not satisfy the requirements outlined in Vazquez-Flores.  
The RO informed the Veteran of the types of evidence that 
would be considered and the respective responsibilities of 
the Veteran and VA to obtain that evidence.  The notice did 
not ask the Veteran specifically for evidence to show the 
impact of his disability on his employment and daily life and 
did not provide him with general notice concerning the rating 
criteria.  In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In 
written statements to VA, the Veteran reported the symptoms 
that he experienced and the effect they have on him.  
Moreover, based on the notice that was provided to him in the 
rating decision, the notice letter, and the statement of the 
case (SOC), the Veteran is reasonably expected to understand 
what is required to substantiate the claim.  The SOC informed 
him of the applicable diagnostic criteria and the reasons for 
denying the claim and the notice letter informed him of the 
various types of evidence that could be submitted in support 
of his claim.  Accordingly, the notice errors did not affect 
the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained. VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as a U.S. Army infantryman in the European 
Theater of Operations.  The Veteran was awarded the Purple 
Heart Medal for combat injuries.  He contends that the 
residuals of his chest wound are more severe than are 
contemplated in the current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

The residuals of the Veteran's shell fragment wound (SFW) 
warrant consideration under diagnostic codes for muscle 
injury and for scars.  The Board will also consider whether 
there is a residual loss of pulmonary function.   

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions. 38 C.F.R.
§ 4.55(a).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

The applicable regulation provides that under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56(d).

A slight disability of muscles is defined as a simple wound 
of muscle without debridement or infection.  Service medical 
records will show a superficial wound with brief treatment 
and return to duty healing with good functional results and 
no cardinal signs or symptoms of muscle disability.  There 
will be minimal scaring and no evidence of fascial defect, 
atrophy, or impaired tonus.  Also, no impairment of function 
or retained metallic fragments retained will be present.  38 
C.F.R. 
§ 4.56(d)(1).

A moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings will 
include entrance and (if present) exit scars, some loss of 
deep fascia or muscle substance or impairment of muscle tone 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a 
through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service department records 
should show hospitalization for a prolonged period for 
treatment of wound.  Objective findings will include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups along with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles is defined as a through and 
through or deep penetrating wound due to high-velocity 
missile, or large, or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  Objective 
findings will include ragged, depressed and adherent scars; 
loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side. 38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of 
severe muscle disability: (a) x-ray evidence of minute 
multiple scattered foreign bodies; (b) adhesion of the scar; 
(c) diminished muscle excitability on electrodiagnostic 
tests; (d) visible or measurable atrophy; (e) adaptive 
contraction of an opposing group of muscles; (f) atrophy of 
muscle groups not in the track of the missile; or (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56(d)(4).  Finally, 
an open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).
Injuries to muscle group II on the non-dominant side warrant 
a noncompensable rating if slight, 20 percent if moderate or 
moderately severe, and 30 percent if severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5302.  The Board concludes that this 
diagnostic code is most appropriate as it addresses an injury 
to the extrinsic pectoralis major muscle and shoulder 
movement and has been confirmed by VA medical examiners.  

Diagnostic Codes for scars other than on the head, face, or 
neck provide compensable ratings for scars that are deep or 
cause limited motion if the scar area exceeds 39 square 
centimeters.  A deep scar is one associated with underlying 
tissue damage.  A compensable rating is warranted if a scar 
is superficial and does not limit motion if the scar area is 
929 square centimeters or greater.  A superficial scar is one 
not associated with underlying tissue damage.  A compensable 
rating is also warranted for superficial scars that are 
unstable or painful on examination.  Other scars may be rated 
on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2008).  

The Board notes that in October 2008 the scar regulations 
were amended effective October 23, 2008, to provide for 
evaluation of burn scars under Diagnostic Codes 7800-7802.  
38 C.F.R. § 4.118, effective October 23, 2008.  Diagnostic 
Code 7803 was eliminated.  Id.  The provisions of Diagnostic 
Codes 7804-7805 remained essentially unchanged.  Id.  The 
Board notes that the regulatory changes only apply to 
applications received by VA on or after October 23, 2008, or 
if the Veteran requests review under the clarified criteria.  
See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither 
situation applies in this case, the Board will not consider 
the 2008 changes.  

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Service medical records show that the Veteran sustained shell 
fragment wounds (SFW) on the medial aspect of the right 
thigh, upper one-third lateral aspect of the left arm, and 
anterior aspect of the left chest in August 1944.  The chest 
wound was penetrating with no exit wound.  The chest wound 
was explored, and there was no penetration of the pleural 
cavity and no rib fractures.  There were no clinical 
observations or treatment for a collapsed lung.  The chest 
wound was debrided and closed and prophylactic medication was 
administered for infection.  One week after the injury, 
retained foreign bodies were noted in the chest area with 
some pleuritis on the base of both lungs.  However, there was 
no record of prolonged infection.  The Veteran was evacuated 
from the theater of operations and was released from a 
hospital in December 1944 with limited duty because of 
residual limitation of movement of the left shoulder.  In a 
December 1945 discharge physical examination, a military 
physician noted that the Veteran had well healed scars of the 
left chest and no musculoskeletal defects. 

In a November 1946 letter, a private physician noted the 
Veteran's reports of a catching pain in the left chest but no 
shortness of breath or cough.  X-rays showed a retained 
metallic foreign body, approximately five by four millimeters 
in size in the mid region of the left lower lung.  It was 
approximately 2.5 cm. from the lateral border of the left 
thorax and 6 cm superior to the left diaphragm.  In March 
1947, a private physician performed a VA examination of the 
residuals of the Veteran's chest wound.  The physician noted 
that the veteran was right handed and that he reportedly 
experienced chest pain on exertion and an occasional catching 
sensation from the retained foreign body.  The physician 
noted a three-quarter inch shrapnel entrance scar on the 
upper left chest that was healed and not tender or adherent.  
In April 1947, the RO granted service connection and a 20 
percent rating for residuals of the SFW to muscle group II.    

In July 1973, a VA physician evaluated the status of the 
residuals of the chest wound.  X-rays showed that the 
metallic foreign body remained in place overlying the lower 
left lung field and produced no symptoms.  The physician 
noted the Veteran's report that his private physician had 
investigated his reports of chest pain and found no heart 
abnormalities.  The physician noted that the scar was two and 
one-half inches long and not tender. 

In June 2006, a VA examiner noted that the SFW of the chest 
caused a loss of deep fascia or muscle substance of the 
pectoralis major muscle in rating group II.  The wound was 
not a through and through injury, and there was no effect on 
nerve, vascular, bone, or tendon structures.  There was no 
indication of uncertainty of movement, fatigability, or 
decreased coordination, and the examiner stated that the 
residuals of the wound did not affect the performance of 
daily activities.  There was an eleven by 0.3 centimeter scar 
over the left pectoralis major muscle with underlying tissue 
damage.  The scar was depressed by one millimeter and 
slightly paler than the surrounding tissue with no induration 
or inflexibility.  There was no tenderness, adherence, or 
loss of function.  Color photographs were obtained, 
associated with the claims file, and reviewed by the Board.  

In a second examination in March 2007, the same examiner 
noted a review of the VA medical records.  However, as the 
Veteran has not indicated that he was receiving regular VA 
treatment, the records may have contained only this 
examiner's earlier report.  On examination, he noted full 
active and passive motion of the left shoulder and no loss of 
muscle strength.  X-rays showed the small metallic foreign 
body in the left lower lobe, scarring on the lingula of the 
left lung, and a small noncalcified density over the thoracic 
vertebrae.  The lungs were hyperinflated with evidence of old 
granulomatous disease. 

In December 2008, a VA examiner noted a review of the claims 
file and the Veteran's reports of a gradual onset of 
shortness of breath since 1988 and that symptoms were not 
currently under treatment.  The examiner noted that the 
Veteran had stopped smoking at age 43, did not experience 
shortness of breath on exertion, and never had pneumonia.  
The Veteran reported occasional chest pain to the left of the 
sternum, lasting for one minute, while at rest. The examiner 
referred to the chest X-ray obtained in June 2006.  On 
physical examination, there were no auscultatory lung 
findings or significant limitation of excursion of the 
diaphragm or lower chest expansion.  A pulmonary function 
test was normal, and the examiner noted no respiratory 
disease.  

The Board, regrettably, concludes that a rating in excess of 
20 percent for residuals of a SFW to the left anterior chest 
is not warranted at any time during the period covered by 
this appeal.  The Board concludes that damage to the muscle 
of group II is best evaluated as moderate/moderately severe.  
The injury was a deep penetrating wound of short track from a 
shrapnel fragment, without explosive effect, with residuals 
of debridement but without prolonged infection.  Objective 
findings include entrance scars and some loss of deep fascia 
and muscle substance.  

A higher rating for severe muscle disability is not warranted 
because there is no loss of range of motion, muscle strength, 
or lowered threshold of fatigue when compared to the sound 
side.  There is no evidence that the residuals of the SFW 
affect the performance of any activities of daily living.  
Although the Veteran was initially hospitalized for several 
months after the injury, there was no prolonged infection and 
he experienced a gradually improving range of shoulder 
movement.  There were no functional deficits at the time of 
discharge or during the recent examination.  The Board 
acknowledges that the Veteran experiences occasional pain at 
rest with a sensation of shortness of breath.  However, there 
is no evidence of respiratory disease or loss of pulmonary 
function.  The Board concludes that a rating of 20 percent 
contemplates the functional impairment consistent with the 
presence of a foreign body, but there is no loss of shoulder 
function or impact on the performance of daily activities.  
The Board has considered whether staged ratings are warranted 
based on distinct facts shown during different periods of 
time but finds that they are not.  The symptoms and objective 
findings have not varied during the course of this claim.  

An additional compensable rating for the scar is not 
warranted.  Although the scar is deep and there is a loss of 
underlying tissue, the scar is not greater than 39 square 
centimeters, does not affect function of the shoulder, and is 
not unstable or tender on examination.  There is no evidence 
of nerve, vascular, bone, or tendon damage; therefore, 
diagnostic codes related to these areas do not apply.  

The Board carefully considered whether the VA examinations in 
2006, 2007, and 2008 were adequate to evaluate the Veteran's 
wound residuals in the context of his entire medical history.  
38 C.F.R. § 4.1.  The claims file contains service treatment 
records that showed immediate care of the wound and VA 
examinations in 1947 and 1973.  There is no record of 
subsequent examination and treatment by VA or private medical 
providers until the first VA compensation and pension 
examination in 2006.  Despite requests, the Veteran did not 
report that he had received regular treatment for the wound 
or other disorders at any private or VA facilities.  The 
examiner in 2006 did not review earlier records but was aware 
of the date and nature of the wound.  The examiner in 2007 
noted a review of medical records.  However, as the Veteran 
was not receiving regular VA treatment, the only records 
available may have been the examiner's own 2006 report.  
Finally, the VA examiner in 2008 noted a review of the claims 
file including the service, 1947, and 1973 examinations and 
noted a complete history of related symptoms.  

The Board concludes that the three examinations of record 
together are adequate to assess the level of disability of 
the residuals of the chest wound.  Although only one of three 
examiners had the opportunity to review the immediate 
treatment provided in service after the injury, each examiner 
noted in sequentially greater detail the circumstances of the 
injury and assessed residual symptoms that could be 
associated with the injury.  Tests and measurements of 
movement of the left shoulder and respiratory function were 
obtained and evaluated.  Color photographs of the scars were 
obtained.  Accordingly, the Board concludes that the 
examiners were aware of the relevant medical history and 
provided adequate information to assess the current level of 
disability.    

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected residuals of 
the wound to the left chest result in a unique disability 
that is not addressed by the rating criteria.  Specifically, 
there is no evidence of frequent hospitalization or marked 
interference with employment or daily activities that would 
suggest that the Veteran is not adequately compensated by the 
regular schedular standards.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

A rating in excess of 20 percent for residuals of a shell 
fragment wound of the left anterior chest is denied. 

___________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


